Citation Nr: 0411878	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  96-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for
service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Louis M. Didonato, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada, which denied the veteran's application to 
reopen the previously denied claim of entitlement to service 
connection for a back disorder.  The veteran has properly 
perfected the claim for appellate consideration.

A Board decision dated in February 1998 affirmed the RO's 
denial.  The veteran then appealled the decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in April 2001, the Court 
vacated the Board's decision and remanded the case to the 
Board for readjudication.  The case was subsequently returned 
to the Board for further appellate review

In July 2002, the Board again affirmed the RO's denial, 
addressing the regulatory definition of new and material 
evidence found at 38 C.F.R. § 3.156(a) as required by the 
Court's Order.

The veteran again appealed the Board's decision to the Court.  
In a Joint Motion for Remand the parties requested the Court 
vacate and remand the veteran's claim to the Board for it to 
sufficiently articulate its reasons and bases for the finding 
that the veteran had been notified of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (VCAA).  The Joint Motion 
for Remand was granted by Court Order in June 2003. 

In May 1996, the RO informed the veteran that his claim for 
non-service-connected pension benefits could not be approved 
because he was incarcerated in a penal institution for the 
conviction of a felony.  Review of the claims folder reveals 
information from the Nevada Department of Corrections that 
the veteran has been sentenced to two life terms without 
possibility of parole.  The Board notes that the veteran has 
continued to contend that he is entitled to nonservice-
connected pension for various disabilities, including 
coronary artery disease, chronic obstructive pulmonary 
disease, hypertension, and cerebral hemorrhages.  Also, in 
the veteran's Reply Brief to VA's Motion for Remand and To 
Stay Further Proceedings, the veteran maintains that he has 
argued that his claim should be allowed on the basis that the 
RO committed clear and unmistakable error.  These matters 
have not been prepared for appellate review and are referred 
to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  Unappealled rating decisions dated in October 1986 and 
November 1986 denied entitlement to service connection for a 
back disorder. 

3.  The evidence submitted subsequent to the 1986 rating 
decisions includes a statement from the veteran's sister, 
which is not cumulative or redundant of previously considered 
evidence, does bear substantially upon the specific matter of 
whether the veteran's previously demonstrated current back 
disorder is related to the treatment for back pain during 
service and, when considered with all of the evidence of 
record, it has a significant effect upon the facts previously 
considered and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1986 and November 1986 RO rating decisions, 
which denied entitlement to service connection for a back 
disorder, are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. § 3.102, 3.156, 3.159 (2003); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Remand and VCAA Development

As noted above, pursuant to VA's September 2000 Motion for 
Remand and to Stay Further Proceedings, the Court vacated the 
Board's February 1998 decision and remanded the appeal to the 
Board for readjudication of the veteran's claim in light of 
the new standard set forth in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. Sept. 16, 1998) and the VCAA.  Subsequently, the 
Court vacated the Board's July 2002 decision to provide 
adequate reasons and bases for its determination the notice 
requirements of the VCAA had been met.

VA has a duty to assist the appellant in the development of 
facts pertinent to his application to reopen his claim.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).
  
As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen a claim 
for service connection for a back disability.   Further 
development of the claim is warranted and is addressed in the 
remand appended to this decision.  
Factual Background

The evidence associated with the claims file prior to the 
RO's October 1986 and November 1986 rating decisions is 
summarized below. 

The veteran's August 1960 service enlistment examination 
report showed he reported that he sustained a contusion to 
his back one week prior to the examination and that he had 
some mild pain in both shoulders.  The veteran's spine and 
musculoskeletal system were clinically evaluated as normal.  
He also reported that he wore a back brace for his "rounded 
shoulder" at age 14.  A November 1960 examination report 
showed the veteran's spine and musculoskeletal system were 
clinically evaluated as normal.  In April 1963, the veteran 
was hospitalized for a lumbosacral strain.  A physical 
examination revealed demonstrable marked bilateral muscle 
spasms of the thoracic-lumbar area.  He was discharged from 
the hospital five days later and returned to duty.  The 
August 1963 separation examination report showed the 
veteran's spine and musculoskeletal system were clinically 
evaluated as normal.  

Private medical records include an August 1978 examination of 
the veteran's back and spine that revealed negative findings.  
Records dated in August 1984 show the veteran was seen for 
low back pain beginning in December 1983 after he lifted a 
garbage can.  Reportedly, in July 1984, the veteran had 
injured his back, resulting in an intermittent feeling of 
vague numbness in both legs.  He was noted at that time to be 
without prior history of low back problems.  

Private radiographic studies conducted in February 1985 
revealed a marked narrowing of the L5-S1 interspace, with 
intense bilateral opposing marginal sclerosis.  Additionally 
noted were moderate hypertrophic changes present at the fifth 
lumbar vertebra both anteriorly and inferiorly.  Records 
dated in August 1985 show a diagnosis of degenerative disc 
disease of the lumbosacral spine.  The other records noted 
continued complaints of back pain.  

The report on the VA examination conducted in July 1986 
showed a diagnosis of subjective symptoms of chronic low back 
strain but no objective findings of the same.  A September 
1986 x-ray revealed a complete collapse of the disc space at 
L4-5, mild scoliosis of the entire lumbar spine, and marked 
degenerative changes at L5-S1.  

Based on the foregoing evidence, the RO denied entitlement to 
service-connection for a back disorder in an October 1986 
rating decision and confirmed the decision in a November 1986 
rating decision.  The RO determined that the veteran's low 
back strain in-service was acute and transitory and resolved 
without residuals at separation.  In support of this 
conclusion the RO noted that no subsequent treatment was 
shown in-service and there was no evidence of continuity of 
treatment for back strain subsequent to service.  The October 
1986 and November 1986 decisions became final when the 
veteran did not appeal either decision within one year of 
being notified of the decisions and of his appellate rights.  

The veteran again claimed entitlement to compensation 
benefits for a back disorder in February 1996, and in support 
of that claim, he submitted private medical records from 
several institutions.  The RO declined to reopen the 
veteran's claim.  The veteran perfected an appeal to the 
Board.  In a decision rendered in February 1998, the Board 
found that new and material evidence had not been submitted 
to reopen the claim.  

The evidence received subsequent to the 1986 decisions, in 
conjunction with the veteran's present request to reopen, 
consists of private medical records primarily from the 
Institute for Low Back Care, Nevada Department of Prisons, 
St. Patrick Hospital, St. Joseph's Medical Center, Redebaugh 
Chiropractic, Noran Neurological Clinic, Western Montana 
Clinic, First Western Medical Group, Orthopedic Group of 
Orange County, Rothman-Chafetz Medical Group, and Bridgecreek 
Chiropractic Medical Center.  The veteran has also submitted 
his own statements regarding the origin of his present back 
disability as well as the January 2004 statement of his older 
sister, B.B.  (The latter statement is summarized below.)  

In particular, records from the Center for Diagnostic Imaging 
dated in November 1990 and a November 1990 letter from Dr. C. 
B. show the veteran continued to complain of low back pain 
with radiation into the left leg.  The veteran had sustained 
a back injury on the job in January 1990.  Dr. C. B. reported 
that the veteran had congenital poor support of the lumbar 
spine, moderate scoliosis with convexity to the right, and a 
pelvic tilt which had been present for many years.  He 
indicated that the veteran had a collapsed disc interspace, a 
contained disc herniation at L5-S1, developing bilateral 
lateral spinal stenosis, and facet disease at L4-5.   

Records from Orthopedic Group of Orange County dated in 
December 1991 and records from First Western Medical Group 
dated in January and February of 1992 show the veteran 
sustained two more falls with some re-injury and increased 
pain in his back.  Surgery was recommended and the veteran 
reported that he had stopped working.  Diagnoses included L5-
S1 bilateral lateral spinal stenosis, herniated lumbar disc 
at the L4-5 level, lumbar spondylolisthesis with bilateral 
foraminal stenosis at L5-S1, myofascial syndrome of the 
lumbar area, facet syndrome of the lumbar area, and failed 
back syndrome.   

Nevada Department of Prisons records show that the veteran 
was noted to have chronic lumbar pain and demonstrable muscle 
spasms in November 1992.  A March 1993 x-ray revealed 
advanced degenerative changes at the L5-S1 level and marked 
narrowing of the intervertebral disk space.  A March 1993 
record noted the veteran had "old disc disease."  A June 
1993 record shows impressions of advanced central and lateral 
stenosis and degenerative disc disease.  In August 1993, the 
veteran continued to complain of excruciating pain.  A 
January 1994 record shows the veteran was diagnosed with low 
back syndrome with disability.  X-rays of the lower back 
revealed advanced degenerative joint disease and discogenic 
pathology at L5-S1.  Records also show that the veteran uses 
crutches to ambulate and a TENS unit. 
The remaining records show diagnoses of and treatment for low 
back pathology and complaints of low back pain. 

In a statement signed, notarized and received in January 
2004, the veteran's sister, B.B., reported that the veteran 
was physically fit and had no problems with his back prior to 
service but, upon his separation from service, had 
significant problems with his back.  She recalled 
transporting him to medical appointments for treatment for 
his back disability, to include during the years 1964-65, and 
that the veteran's back disability limited his employment 
options and continued to be disabling over the years since 
service.   

Pertinent Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision. 

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.

Analysis

The Board first notes that the veteran has contended that he 
did not receive notice of the RO's October and November 1986 
decisions.  However, the claims file reveals that the veteran 
was notified of these decisions in October 1986 and December 
1986, respectively.  There is a presumption of regularity of 
the administrative process in the absence of clear evidence 
to the contrary and no such evidence is of record.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

As to the evidence that has been submitted in support of the 
veteran's application to reopen his claim, the Board notes 
that much of the medical evidence is cumulative in nature.  
However, the Board finds that the veteran's sister's lay 
statement is new as it was not of record at the time of the 
final 1986 rating decision; and the evidence considered by 
the 1986 final decision did not include such lay evidence of 
a back disability, to include seeking treatment for such, 
upon discharge from service.  While not competent to provide 
a diagnosis or nexus to service (see, for example, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992)), the Board notes that 
material evidence need not be determinative in nature; 
rather, it is material if it contributes to a more complete 
picture of the veteran's disability.  Hodge, supra.  The 
Board finds that the lay statement in question is significant 
enough that it must be considered in order to fairly decide 
the merits of this claim.  Therefore, it is new and material 
evidence within the meaning of 38 C.F.R. 3.156(a).  
Accordingly, the Board is required to reopen the previously 
denied claim of service connection for a back disability.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened; the appeal is granted to this extent 
only. 



                                                           
REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a back disability has been reopened, 
the claim must be reconsidered by the RO on a de novo basis.  
In the Board's opinion, the veteran could be prejudiced as a 
result of the Board addressing the matter on the merits in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for service connection for a 
back disability of the impact of the 
notification requirements on his claim.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a back disability.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) and an appropriate period of time 
for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



